                                                                          Page 1 of 2


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

DELAANGELA MAYHO,

      Plaintiff,

v.                                              CASE NO. 3:18cv678-MCR-HTC

NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

      Defendant.

______________________________/

                                    ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated July 8, 2019. ECF No. 34. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                                          Page 2 of 2


      2.     The decision of the Commissioner is AFFIRMED and Ms. Mayho’s

applications for Disability Insurance Benefits and Supplemental Security Income are

DENIED.

      3.     The clerk is directed to enter judgment in favor of the Commissioner

and close the file.

      DONE AND ORDERED this 6th day of September 2019.



                                       s/ M. Casey Rodgers
                                      M. CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE




Case No. 3:18cv678-MCR-HTC
